


110 HR 5745 IH: To amend the Missing Children’s Assistance Act to expand

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5745
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Lampson (for
			 himself, Mr. Chabot,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Kagen,
			 Mr. Shimkus,
			 Mr. Udall of Colorado, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Missing Children’s Assistance Act to expand
		  the definition of missing child for purposes of that Act.
	
	
		1.Amendment to the Missing
			 Children’s Assistance ActSection 403(1) of the Missing Children’s
			 Assistance Act (42 U.S.C. 5772(1)) is amended—
			(1)in the matter
			 preceding subparagraph (A) by striking whose whereabouts are unknown to
			 such individual’s legal custodian if,
			(2)in subparagraphs
			 (A), (B), and (C)—
				(A)by redesignating
			 such subparagraphs as clauses (i), (ii), and (iii), respectively, and
				(B)by indenting the
			 left margin of such subparagraphs 2 ems to the right,
				(3)by inserting
			 before clause (i), as so redesignated, the following:
				
					(A)whose whereabouts are unknown to such
				individual’s legal custodian if—
					,
				and
			(4)by adding at the
			 end the following:
				
					(B)whose whereabouts are known to such
				individual’s legal custodian from whose control such child—
						(i)was removed in
				violation of law; or
						(ii)is believed by
				such custodian to have been taken out of the United States without the consent
				of such custodian by, or for the benefit of, an individual who may possibly
				claim custodial rights with respect to such
				child;
						.
			
